 

Case 1:19-cv-09714-GBD Document 16 Filed 05/18/20 Page 1 of 1

; WEY ‘ trae serene ements

 

  
   
 
  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

22ND STREET FITNESS CORP.,

Plaintiff,

ORDER

-against-
19 Civ. 9714 (GBD)
PHILADELPHIA INDEMNITY INSURANCE
COMPANY,

Defendant.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached agreement on all issues in
this matter, the Clerk of the Court is hereby ORDERED to close the above-captioned action,
without prejudice to restoring the action to this Court’s calendar if an application to restore is made
within thirty (30) days of this Order.

All conferences previously scheduled are adjourned sine die.

Dated: New York, New York SO ORDERED.
May 18, 2020

 

ited States District Judge

 
